Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 1 of 39 Page ID #:24




               Exhibit
               Exhibit A
                       A
    IU:   lbl>l:1'1:11:Jl'l
          Case 2:20-cv-07072-MCS-JEM Document
                                           A;1-2
                                               &1! Filed
                                                                            tram:     \NOile/
                                                       .:> 08/06/20 Page 2 of 39 Page ID #:25             I /-L                          ~li/26/20 11 :32 AM               Page 4 of 7

                 ,,                                                                                       ' , -~ :J ' )
          M,in ica 11'1 vore21 POTSmoo~m4                                   _p{?.     '»          JD~ J '-f                 (.35/35) 06/25/2020 04:05 : 07 PM ·-0'700
'
                                                                                                                                                                                             BUM-100
                                                                        SUMMONS
                                                                  (CITACION JUDICIAL)
                      NOTIOf! TO Df!lfENDANT: JRIWDOMROADB, I.LC d/h/a CAMPl'NO
                      (AVISO AL DElMANOADO}: WORLD,« Minneootll I .imitM Liahility Corporo1tion                                                                 t ·tL.1!-.U
                       ; !llld DOES l th!OIJ!!h i 00, il1<lhL':tiVil                                                                            '~ :'iu~•11rlv.r Co11rt $I Callfornl11
                                                                                                                                                         Cou11ty iif 1,(1:'; Artft~!e1;


                      YOU AR& 8EINO 8UED 8V PLAINTIFF, KAMHLA WOODINGS, on behalf of                                                                         JUN 25i:020
                      (U) ESTA D6MANDANDO EL OEMANOA/1/Te): herulf and all other membeni
                       of lhc. pumtiw <ile.'lll


                      · 00:riGlt! Ve'I! fawo beai, QIWd The GGUII m~y u-.<ddo aga!~ you witha1it your belr✓.1 hllerd unlosa ~ rosp!)fal vJfth~ 30 O$'f'S ftood 1119 ii-Unn.-:ilo!l
                       te!llw
                          Yeu hevo 30 CA.LENOAR 0A VS OP.er ttli$ summomi ar.d legdl P,)ptre s,e cef\'&(I on ybiJ k> ~ o wl\1terl re~~ et this i»<11t ilt><l nave e COf//
                       t>01ved en 1110 plafll!ift A ~lor o; phone call wP.i not. i;ro!sct yo:; YO\:r w1Hlon re8J)Or.sa rnus:t ta lo J:1.i,per 19931 rcrm if vcu wani IM c0t~1 to. hear your
                      oelle There tt.~Y Iii l\ court f<>rm !Mt you ean IJ$O ror yO'Jr ro!!pOnee Yoo s:an fi11d thCX>e oourt f4m\$ and mote ihhnnalicn at the o.ar.-fomia Cou,tn
                       Cillioe Sell'•Hll!p Cer.ter (1~w.eou:~nfo oa gc'(/self{-.e/n). yt>Ltl c.ounly taw lii:irary, or llll!l OPUl'lhe\l$& r.earoGt YQ\I 11 ~011 canMt pay 1116 r,y,~ roe Bsk
                      Ille c:,u:ri ~lk for a Ila w11\1e; filfm 11 ~v (jO nQI Ille VQUf ,espo,,se 11n lin'le, y!J\1111111y ~ the cato by dillouu, 100 yl>Ut l'AIIJtlS, ll'l9118f, aN! pr(,perty
                      rr:oy bll taken wflhout lu11\8r we~ from 1/ltl ®1111
                           Thero ~,a cth0r lagal ,oqukernol'IIO You may wont to e.ia an l){tOfnoy rtghl away. Fryo11 do not kMw Qfl iltt&rney you m.1yWlllltto ~n 11n atlorll<ly
                      rG!efral oerv1ea, lfyc.J c:ann&t ll!ftltd in ah&ll\W. yo1J may Ile eliglt:le lcr f:eo legal ~Nkos rtom a nc>nproflt ~ I totr.eH 1>1"¢0f11m V&U etn ~to
                      lhe30 ROr.p<~ Ol~UP9 &I Ille OeS~n(Q LSQOI 6'11\'lOOS Wllb llito (IWN/ IBW116ipcaJ/ro~ otiJ1. 11\e Ga~r:imla Courts Cllltte 3elf-He!p Cefller
                      (Wl'IIV CQ./lftil''llo.Cfl gwfsdfho/p}      «
                                                               by eor.teW/1(1 your fo:-:il COUii (I( CQU1Vy bar uwciet~ NOTll: Th6 COUit ll09 a lltaMory lien let ~ived 180:l Ond
                      Cl)l;I& cm eny settklt'Nlnr or o~lratlon &W¥d or s10 COO« moro ma civil c:aro Ttlll oou,rs lion m1~ bo p.gld bllf¢fo the caurl wHI <tls.-rilss thO ea.."8
                      1AVISOl I Iii lttll tltl'IIOfldado $; nci r(JSP,,lltfeJ dlY.ltro t!B JO d1U, ,, corto JJUII~ d&dd/r 8/l Sll Cl>nlfS lii(j ~/]CJ:&~ SU vors6n . LU /(J /1'1/otmtcMn t
                      f;(Jfllffll}ad6/I.
                            Ti enc 36 DIAS ~ t::AlENDARiO d11s,u6s rJr: qve le "ntrogwn 11st, cJtod6., y µa~s lcg8111s 11ara prcscnlar v.,.. rcsf)(1e~ PQI' ess:iro e,i q~9
                       1;.:,rlo y 11,~, quo so eni~q~ f;(!t wl)la &I den~/Jfl!O Una ce1t9 o u,111 nsmada te1er6n!G11 no lo pro~~n 811 1&:spuesi11 por-tr.Wlfo r11w1 qvo 0$6'
                       1111 fofmaM 100DI ccrrocto tJ deuc q-;,e ~so11 !l!J ;:eso nr. la COlfe. E:s {J69i!Jlo </'JO tiavs ~•n fann~~ono quo ustod putt<Ja IJ$1r fnJIIJ SI.I rosp:,t.!11.
                       Pw~ e11¢ell/r11r es1os f1>1100/01i$s do lo cotlc y mAa i:1rormsct6n OJI oJ C&ntr~ di/ A)·uc:u lfe Isa Cotto, dB CC/#om!e ff/WW &\~·rte ca gov) en Is
                       IH/lho~ de lcy~s oo su ~1111,,u e er. la c~to ~ ~ ql.!ll<'f~ m.t~ ~~ SI ne /;(.itrie p4911r 1-0 ¢'J°'6 de p:11senr~d6n., Fide g1 setm1f~ th: le IJ9tte
                       qllll /fl ~ Ull ,,,mtM/1111 de ~rtMoc., (ff) flllf10 tfe W/)(11(1 fJi 114 P,15eill(I &II '9!1f'iJ0$1/I O llompa. pilllOO p1u'dil1 al C8SO pot lncI1,npl/mfer.f<I y /1104~ If,
                      pcm; qllft9t «'J woldo. dinsro; t,ionoa sin m4s &iflf{1m,n,:,iB
                          H!f;i 0!109 ,erji.'iffta-s l9g&/f$ 6$ TIJC-fY.n()IIC()bfO qW /isim, 9 IHI tb0f}8llo lt:111"'90'8/Yllr.to &i ~ QOl!,;)C6 0 IHI ObOS)ado. puimo ll11mar 8 1111 aome/0 de
                      romfsi6r, 11 6/X)gados 3i tto P'J6d8 paflllr o cm 11biJH11tlo, es posJ~ Q/Je cump/o QQn ~s roq1J/!ilos po,10 ob/oner se~i, /e,]81!1$ or&Wilos r;Jt lin
                      f)IOfJ'Om,; dO sef\'iciD8 lll'flolli$ SM}lef11s IJ6flX)rr,. f:vetle ar.S1m1,ar IJ..~tbS q1tipos tt11 011&s atl!JOffJ on fll si~o wob ao Cafitom!s Leeal SeM<:e~.
                      (lfNl'tl tawhe/pc;afifM-;11 11rg,I. ori 11f Genfro d6 Ayll<la rf<J 1/J!J Cef.l#&i!o Gaf.-om,a. 1w.-iw.scco<to ca .'4'lvJ a po1116nd,1lll on GO/'IW~to
                      cc/Dfi') d8 ~oct6.9.~8/H, AV/SO_Por toy. le c0/10 1/eno.cmr~llo o ,~~marlas c~·Ol\!s y tos ~ o:rentQs por lmPf)flar c.1t1 9--ov.11t1011 s.,b/11
                                                                                                                                                                              =    lo C'Jlte o 91

                      C1JII/Q!;(81 mott,:-0,~r: da ·$10.COO 6 mas de vaiott'«iibk/a modi/Into 1M OtWo;do" ur111 1/Cncosi!Jn 118 91b/tnJe en un caso de dafseho cM! Tl6n11 que
                      ,,.ga, ttl l)ra.-,rr.a,i IJt/ /a eorra ttnleSI de '1tlfl IIJ ~ pwf}f) d8mehar ,1 caso.
                 TM name ~n<-J a~oas ot N ~urt Is
                 (/£1 noml½a y dh-ecc-jbn de 111 ootta as}.
                 Su~ior Couit of California, County of Los Angele;.;
                  11 I Nor!h Iii II Strl!«:t
                 (,oo Ari$ele!i, 011if~1•nia 900L'2
                 Tho name, 1:1dd!~, -end ~!ephone number of p!aintiffG artorne?Y, or plci.ntlff Withot.'t 0n attorney, is
                 (til nombre, la dif'eccwn y el numeto de te!MO!'t!) dill st;cgado do/ domandante. o rJo/ d0m6)(1(1afllo 'JOO no tlrJne aticgad;;). es)
                 )Ue-x Parris,~- (SBN 96567); Kitty .k,,S%cto, Elic1. (SBN 2.511136\: Jolu1M. 8ickf<.Yd, 'f'.$(1. (SDN 280929); Ryan A. Crist, P:sq. 01~.6H)
                 PAJlfU~ LAW FIRM. 4B64 10th Stmlt W~t, Lanc11sw, CA 93534                                                                  (66l) 949-2Y.}5
                 DATE            JUN 2 5 2020                                                               c~.by                               ~,Doputy

                 ; ; : ; : , of scrv~o ofl~0 summons                        u~~::~f~0~~r,~~ri1n~r~~;~~~t~ ~ :djtJN~J
                 (Paro prusbn dlt (1}1~'(9!Jll de e&t@ ailatton 1,s,a &I frillmuJario            Proof Qf Se,vie~ of tSummorm.          (POS-010)),              RITA NAZ.ARYA
                                                                   NOTl(,;fi TO THE PERSON SERVEO: YQu arn $01VEld
                                                                   1.   c::J ~ Ofl indvIdvsl defendant
                                                                   2.   D    H the pereoo euod under the ~,;ititioUfl name Qf (i,poe/fy):


                                                                   3.   D      on behalf of (&r,oo.'fy)

                                                                        undllf: 0       CCP410.10(oorpor8fion)                              (   .) CCP 416.GO (minor)
                                                                                C::l COP 41El.20 (dofun~t cort)Or~on)                       O      CCP' 416.70 (coniaerveloel
                                                                                D       CCP 416.40 (oo:ioc~ation       0<   partnoishiJ))   tJ       OCP 416.00 (IAAhOflzed person)
                                                                                D       othe, (specify)'
                                                                   4.   D      by ~raOflst delivery en (datq) ·
                                                                                                                                                                                                "     131.t
                  r-0 ·,, Ao,-;p>;db M.,~r: :.,.                                                    SUMMONS                                                                        ,c,,.~"' ~9 01~. Xl. .,:,,
                                                                                                                                                                   t:~ .. <:<o,.:...
                      ,1,td.:oct,. (:.,..)';!,: 1fA-~4.~.;,'Y..
                      Sl.. ·ti '00 l{~• .;r&,·1,.?~                                             16:81:65 !OJft..M-l~                                                            ~..
                                                                                                                                                                                     """'""'-""''~J••~-
                                                                                                                                                                                        ~•Fl:f.lflD~




                                                                                                    Opt-out: Not Defined
                              from : (None)              ~ti/1tit,~ 11:Jti Hn page I at 1
TO : 16619497524
      Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 3 of 39 Page ID #:26

                                                                            (3/35) 06/aS/~OlO 03:l~i~O PM -0700



                                                                                                 1•   l L l~,V
                                                                                       :;,up11rl<1.f r ·!liJ:, i)f [i!lifonila
                                                                                            C1)t10i.¥ vi Lil~ A1.1gclc.<:
         1    R. Rex Ptuthl (SBN 96567)
              f<itty K, $r.<;to ($BN 258JJ6)
         2    )6htl M. Jlickford(SJ3N ·280929)                                                 JUN 2 5 ?020
              Ryan i\ Ctfot (i'SJ3N 3 t-665JJ
         3    PAIUUS LAW irm.M
           43364 10th StNQt West
         4 taucaster, California 93534
           Telcph?IIO: (6~1) 949-n95
         5 Fucs1m1la:     (661) 949-7524
         6    Attomeys for Plltintiff KAMRLA W()()OJNOS
              unJ th~ PutatiVij Class
         7
         8                          SUPEN.lOR COURT Oll TIU) S'J'A Tit 0~' CALIFORNIA

         9                                     ~'OR THE COUNTY Ol:<" LOS A.~GELES

        l()
        tI
              KAMELA WOO DINOS. cm behalf of b4Zl'll<i!lf an<l
              oil other members of tho pnt11tivc <:ln,s,
                                                                  l   Cas@ No.:
                                                                      Cl,&5:iACTION
                                                                                   208T c,2 it 159
        12
                             Plaintiff,
                                                                  {   COMPLAINT
        13
                                                                  ~   (1) Viowtion ofCttlifomh1 [~b:orCode §§ 1194,
        14           "·                                           )        l 197, and 1197.1 (Unpaid Minimum
                                                                           Wagefi);



                                                                  ll
        l S FRJJ:.DOMROADS, LU' (l/h/o CAMPING                        (2) Violutiou of Califomia Lahur Code § l l 98
            WORLD, a Mio1wsoht Limi~'<f Li1tbility                         (Unpaid Ovortinw);
        16 Corporation; tUld DOES J thJough I00, i11ch1sive,          (l) Violation of Culifonii,t Labor Code § 226. 7
                                                                           (UJtpaid Meal Puriod P,remiumt<);
        17                   Defandantti.                             ('4) Viotation of 01Hfon.ua Labor Codo f 226. 7
        IS                                                                  (lJnpaid.Re&t Period Premiums)";
                                                                      (.S) Violation ofCit.liforoia Litbor Cooo§§ 201
        19
        20                                                        i        aruJ 202 (Final Wag~s Not Timely Paid);
                                                                      (6) Violl'lti<.m ofCalifornia Labor Cod~* 226(a)
                                                                           (Non-Compliam Wage Sratemcnts); 1111d
        21.
                                                                  l   (7) Fraud
                                                                      (8) N~lig~nt MlRreproBen.tarion
        22
        23                                                        l  (9) Brea-Oh of Contract
                                                                     ( l0) A~COlll}U:llg
                                                                     (1 l)Viol11tioo of Cat'ifomia f3ul!ir~iis &.
        24                                                        -~       Profoesions Code ~§ I7200, et seq.
                                                                   )
        25                                                        )
        26
        27
        28



                           ,..--........a~q ACTION COl\ff•LAt}frANl) DEMANl> HmJuffr TRI--A-.1-,- ----···---··--····
                                                      16:07:65 2010-06-lS

                                                           Opt-out: Not Defined
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 4 of 39 Page ID #:27




              Plaintiff KAMELA WOODINGS ("Plaintiff') on behalf of herself and all other members of the

  2   putative class, files this Complaint against Defendant FREEDOMROADS, LLC d/b/a CAMPING

  3   WORLD and DOES l through I 00, inclusive ("Defendants"). Plaintiff's allegations are based upon

  4   information and belief and upon investigation of Plaintiffs counsel, except for allegations specifically

  5   pertaining to Plaintiff, which are based upon Plaintiffs personal knowledge.

  6                                         JURISDICTION AND VENUE
  7           1.      This class action is brought pursuant to California Code of Civil Procedure section 382.
  8   The monetary damages and restitution sought by Plaintiff exceed the minimal jurisdiction limits of the

  9   Superior Court and will be established according to proof at trial. The amount in controversy for each

 10   class representative or putative class member, including claims for compensatory damages, interest,

 11   penalties, and attorneys' fees, is less than $75,000.

 12           2.      This Court has jurisdiction over this action pursuant to the California Constitution, Article

 13   VI, section l 0, which grants the Superior Court "original jurisdiction in all causes except those given by

 14   statute to other courts." The statutes under which this action is brought do not specify any other basis for

 15   jurisdiction.

 16           3.      This Court has jurisdiction over all Defendants because each defendant is either a citizen

 17   of California, has sufficient minimum contacts in California, or otherwise intentionally avails itself of the

 18   California market so as to render the exercise of jurisdiction over it by the California courts consistent

 19   with traditional notions of fair play and substantial justice.

20            4.      Venue is proper in this Court because, upon information and belief, the named Defendants

21    reside, transact business, or have offices in this county and the acts and omissions alleged herein took

22    place in this county.

23                                                      PARTIES
24            5.      PlaintiffKAMELA WO0DINGS ("Plaintiff'') is a citizen of the State of California.
25           6.       Defendant FREEDOMR0ADS, LLC d/b/a CAMPING WORLD ("CAMPING WORLD")
26    is a corporation organized and existing under the laws of the State of California, and transacts business
27    throughout the State of California, including the County of Los Angeles. Its corporate offices are located
28    at 250 Parkway Drive, Suite 270, Lincolnshire, Illinois 60069. CAMPING WORLD is America's



                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
                                                                                            •.
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 5 of 39 Page ID #:28

l




        largest retailer ofrecreational vehicles and RV outdoor supplies and accessories. CAMPING WORLD

    2   dealers provide maintenance and repair services as well as financing. At all relevant times, CAMPING

    3   WORLD was the "employer" of Plaintiff within the meaning of all state laws and statutes.

    4           7.     At all times herein relevant, Defendants CAMPING WORLD and DOES l through 100,

    5   and each of them, were the agents, partners, joint venturers, representatives, servants, employees,

    6   successors-in-interest, co-conspirators and assigns, each of the other, and were acting within the course

    7   and scope of their authority as such agents, partners, joint venturers, representatives, servants, employees,

    8   successors, co-conspirators and assigns, and that all acts or omissions alleged were duly committed with

    9   the ratification, knowledge, permission, encouragement, authorization and consent of each defendant

 10     designated.

 l1            8.      The true names and capacities, whether corporate, associate, individual or otherwise, of

 12     defendants DOES I through 100, inclusive, are unknown to Plaintiff who sues said defendants by such

13      fictitious names. Plaintiff is informed and believes, and based on that information and belief alleges, that

 14     each defendant designated as a Doe is legally responsible for the events and happenings referred to, and

15      unlawfully caused the injuries and damages to Plaintiff alleged. Plaintiff will seek leave of court to amend

16      this Complaint to show the true names and capacities when the same have been ascertained.

17             9.      Defendants CAMPING WORLD and DOES l through 100 will collectively be called

18      "Defendants" or "CAMPING WORLD."

19                                            FACTUAL ALLEGATIONS
20             10.     Defendants employed Plaintiff as a non-exempt or hourly-paid employee.             Plaintiffs

21      compensation was set forth in a written agreement ("Compensation Agreement") which specified

22      compensation in the form of hourly wages and a commission based on sales. As respects commission

23      related compensation, Defendants agreed to pay Plaintiff a commission equal to 20% of "gross profit."

24      Gross profit is defined in the Compensation Agreement as "sales proceeds (including doc fees) less; all

25      actual costs associated with sale and delivery of New or Used Unit to the purchaser, and any Dealer or

26      Corporate 'Pack'."

27             11.     Defendants have the authority to hire and terminate Plaintiff and the other class members;

28      to set work rules and conditions governing Plaintiff and the other class members; and to supervise their

                                                              2

                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 6 of 39 Page ID #:29




      daily employment activities.
  2           12.     Defendants directly hired and paid wages and benefits to Plaintiff and the other class

  3   members.
  4           13.     Plaintiff is informed and believes, and based thereon alleges, that at all times herein
  5   relevant, Defendants were advised by skilled lawyers and other professionals, employees, advisors, and
  6   consultants highly knowledgeable about California wage law, employment and personnel practices.

  7           14.     Plaintiff is informed and believes, and based thereon alleges, that at all times herein
  8   relevant, without any justification, Defendants ignored the employment and personnel policy changes

  9   proposed by skilled lawyers and other professionals, employees, advisors, and consultants highly
 10   knowledgeable about California wage laws, employment, and personnel practice.

 11           15.     Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or
 12   should have known that Plaintiff and class members were entitled to receive certain wages for all work

 13   performed, including for overtime compensation.
 14           16.     Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or
 15   should have known that Plaintiff and the other class members were working over eight (8) hours per day

 16   and were entitled to receive certain wages for overtime compensation and that they were not receiving

 I7   wages for overtime compensation.
18            17.    Plaintiff is informed and believes, and based thereon alleges, that Defendants engaged in a

19    uniform policy and systematic scheme of wage abuse against their hourly paid employees.
20            l 8.   Plaintiff is informed and believes, and based thereon alleges, that Defendants failed to

21    provide Plaintiff and the other class members the required rest and meal periods during the relevant time

22    period as required under the Industrial Welfare Commission Wage Orders and/or applicable Labor Codes,

23    thus are entitled to any and all applicable penalties.

24            19.    Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or

25    should have known that Plaintiff and the other class members were entitled to receive all meal periods or

26    payment of one additional hour of pay at Plaintiffs and the other class members' regular rate of pay when

27    a meal period was missed.

28           20.     Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or

                                                               3

                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 7 of 39 Page ID #:30




      should have known that Plaintiff and the other class members were entitled to receive all rest periods or
  2   payment of one additional hour of pay at Plaintiff's and the other class members' regular rate of pay when

  3   a rest period was missed.
  4          21.     Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or
  5   should have known that Plaintiff and the other class members were entitled to receive all wages owed to

  6   them upon discharge or resignation.
  7          22.     Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or
  8   should have known that Plaintiff and the other class members were entitled to receive complete and
  9   accurate wage statements in accordance with California law.

 10          23.     Plaintiff is informed and believes, and based thereon alleges, that Defendants knew or
 11   should have known that they had a duty to compensate Plaintiff and the other class members pursuant to
 12   California law, and that Defendants had the financial ability to pay such compensation, but willfully,
 13   knowingly, and intentionally failed to do so, and falsely represented to Plaintiff and the other class
 14   members that they were properly denied wages, all in order to increase Defendants' profits.

 15          24.     At all material times set forth herein, Defendants regularly and consistently failed to

 16   compensate Plaintiff and the other class members for all hours worked.
17           25.     At all material times set forth herein, Defendants failed to fully comply with the relevant
18 , provision of the Labor Code and the IWC orders to pay overtime wages to Plaintiff and the other class

19    members.

20           26.     At all material times set forth herein, Defendants failed to fully comply with the relevant

2l    provision of the Labor Code and the lWC orders to provide uninterrupted meal and rest periods to Plaintiff

22    and the other class members.

23           27.     At all material times set forth herein, Defendants regularly and consistently failed to

24    provide complete and accurate wage statements to Plaintiff and the other class members.

25           28.     At all material times set forth herein, Defendants regularly and consistently failed to pay

26    Plaintiff and the other class members all wages owed to them upon discharge or resignation.

27           29.     At all materials times set forth herein, Defendants regularly and consistently failed to pay

28    Plaintiff and the other class members all wages earned in the form of commissions. Specifically, per

                                                           4

                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 8 of 39 Page ID #:31




       the terms of the Compensation Agreement Defendants were to pay Plaintiff and the other class members

 2     commissions based on the "gross profit", which is defined as the "sales proceeds" minus "actual costs."

 3     In calculating Plaintiff and the other class members' earned commissions, Defendants misrepresented the

 4     amount of "actual costs" Defendants paid. Defendants did so by reporting costs that Defendants did not

 5     "actually" incur, either because the actually incurred cost was lower, was reimbursed or was never

 6     incurred. Defendants also misrepresented the amount of "sales proceeds" by excluding certain items such

 7     as warranties and other add on items from the amount of"sales proceeds." By falsely reducing the amount

 8     of "sales proceeds" and increasing the amount of"actual costs", Defendants were able to and did reduce

 9     the amount of commissions to which Plaintiff and the other class members were entitled.

 lO                                      CLASS ACTION ALLEGATIONS
II            30.    Plaintiff brings this action on his own behalf and on behalf of all other members of the

12 · general public similarly situated, and thus, seeks class certification under Code of Civil Procedure section

13     382.

14            3 l.   The proposed class is defined as follows:

15                   All current and former hourly-paid or non-exempt employees employed by
16 .                 Defendants within the State of California at any time during the period from

17                   June 25, 2016 to final judgment.

18            32.    Plaintiff reserves the right to establish subclasses as appropriate.

19            33.    The class is ascertainable and there is a well-defined community of interest in the litigation:

20                   a.     The class members are so numerous that joinder of all class member~ is

21                           impracticable. The membership of the entire class is unknown to Plaintiff at

22                          this time; however, the class is estimated to be ninety-nine (99) individuals

23                          or more and the identity of such membership is readily ascertainable by

24                           inspection of Defendants' employment records.

25                   b.     Plaintiffs claims are typical of all other class members' as demonstrated

26                          herein. Plaintiff will fairly and adequately protect the interests of the other

27                          class members with whom they have a well-defined community of interest.

28                   C.     Plaintiff will fairly and adequately protect the interests of each class member,

                                                            5

                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 9 of 39 Page ID #:32

1·




                                 with whom they have a well-defined community of interest and typicality of

       2                         claims, as demonstrated herein. Plaintiff has no interest that is antagonistic

       3                         to the other class members.        Plaintiffs attorneys, the proposed Class

       4                         Counsel, are versed in the rules governing class action discovery,

       5                         certification, settlement, and trial.   Plaintiff has incurred, and during the

       6                         pendency of this action will continue to incur, costs and attorneys' fees, that

       7                         have been, are, and wi II be necessarily expended for the prosecution of this

       8                         action for the substantial benefit of each class member.

       9                 d.      A class action is superior to other available methods for the fair and efficient

      10                         adjudication of this litigation because individual joinder of all class members

      11                         is impractical.

      12                 e.      Certification of this lawsuit as a class action will advance public policy

      13                         objectives. Employers of this great state violate employment and labor laws

      14                         every day. Current employees are often afraid to assert their rights out of

      15                         fear of direct or indirect retaliation. However, class actions provide the class

      16                         members who are not named in the complaint anonymity that allows for the

      17                         vindication of their rights.

      18          34.    There are common questions of law and fact as to the class members that predominate over

      19   questions affecting only individual members. The following common questions of law or fact, among

     20 . others, exist as to the members of the class:

     21                  a.      Whether Defendant failed to pay Plaintiff and the other class members the

     22                          legally-mandated minimum-wage for all hours worked;

     23                  b.      Whether Defendant miscalculated and failed to pay Plaintiff and the other

     24                          class members the full amount of earned commissions;

     25                  C.      Whether Plaintiff and the other class members worked over eight hours in a

     26                          single day and Defendant failed to pay them the legally required overtime

     27                          compensation;

     28                  d.      Whether Defendants failed to provide Plaintiff and class members with the

                                                                6

                                  CLASS ACTION COMPLATNT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 10 of 39 Page ID #:33

I'   ..

                                         opportunity to take meal periods;

          2                    e.        Whether Defendants failed to authorize and permit Plaintiff and class

          3·                             members to take rest periods;

          4                    f.        Whether Defendants compli.ed with wage reporting as required Labor Code

          5                              section 226;

          6                    g.        Whether Defendants engaged in unfair business practices in violation of

          7                              California Business & Professions Code sections 17200 et seq.;

          8                    h.         Whether Defendants engaged in fraud in calculating and paying earned

          9                              commissions;

      10                       I.         Whether Defendants engaged in negligent misrepresentation in calculating

      1I                                 and paying earned commissions;

      12                       J.         Whether Defendants breached their employment contracts with the class

      13                                  members by misrepresenting and underpaying earned commissions;

      14                       k.        The appropriate amount of damages, restitution, and/or monetary penalties

      15                                 resulting from Defendants' violation of California law; and

      16                       I.         Whether Plaintiff and the class are entitled to compensatory damages

      17                                  pursuant to the California Labor Code.

      18                                                FIRST CAUSE OE ACTION

      19                            (Violation of California Labor Code sections 1194, 1197, and 1197.1)

      20                      (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)

      21               35.     Plaintiff incorporates by reference the allegations contained in paragraphs l through 34, ·

      22       and each and every part thereof with the same force and effect as though fully set forth herein.

      23               36.     At all relevant times, California Labor C?de sections l 194, 1197, and 1197.l provide·that

      24       the minimum wage to be paid to employees, and the payment of a lesser wage than the minimum so fixed

      25       is unlawful.
      26               37.     During the relevant time period, Defendants regularly failed to pay minimum wage to

      27       · Plaintiff and the other class members as required, pursuant to California Labor Code sections 1194, 1197,

      28       andll97.l.

                                                                         7

                                          CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 11 of 39 Page ID #:34




              38.    Defendants' failure to pay Plaintiff and the other class members the minimum wage as

  2 · required violates California Labor Code sections 1194, 1197, and 1197.l. Pursuant to those sections

  3   Plaintiff and the other class members are entitled to recover the unpaid balance of their minimum wage

  4   compensation as well as interest, costs, and attorney's fees, and liquidated damages in an amount equal to

  5 . the wages unlawfully unpaid and interest thereon.

  6           39.    Pursuant to California Labor Code section 1197. I, Plaintiff and the other class members

  7   are entitled to recover a penalty of $100.00 for the initial failure to timely pay each employee minimum

  8   wages, and $250.00 for each subsequent failure to pay each employee minimum wages.

  9          40.     Pursuant to California Labor Code section I I 94.2, Plaintiff and the other class members

 10   are entitled to recover liquidated damages in an amount equal to the wages unlawfully unpaid and interest

 lI   thereon.

 12                                       SECOND CAUSE OF ACTION
 l3                             (Violation of California Labor Code section 1198)
 14                 (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 15          41.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 40,

 16   and each and every part thereof with the same force and effect as though fully set forth herein.-
 17          42.     Pursuant to California Labor Code section 1198 and the applicable I WC Wage Order, it is ·

 18   unlawful to employ persons without compensating them at a rate of pay either time-and-one-half or two-

 19   times that person's regular rate of pay, depending on the number of hours worked by the person on a daily

 20 , or weekly basis.
 21          43.     Pursuant to California Labor Code section 1198, the maximum hours of work and the

 22   .standard conditions of labor fixed by the commission shall be the maximum hours of work and the

 23   standard conditions of labor for employees. The employment of any employee for longer hours than those ,

 24   fixed by the order or under conditions of labor prohibited by the order is unlawful.
 25          44.     Pursuant to the applicable IWC Wage Order, Plaintiff and the other class members are not

 26   to be employed more than eight (8) hours in any one workday or more than six (6) days in any workweek

 27   unless they receives one and one-half ( I l/2) times such employee's regular rate of pay for all hours

28    worked over eight (8) hours in any workday and for the first eight (8) hours on the seventh (7th) day of .

                                                           8

                            . CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 12 of 39 Page ID #:35




       ; work and double the employee's regular rate of pay for all hours worked over eight (8) on the seventh

  2     (7th) day of work in the workweek.

  3             45.    During the relevant time period, Plaintiff and the other class members worked in exces~ of

  4     eight (8) hours in a day and more than six (6) days in a workweek, but did not _receive overtime pay.

  5·            46.    During the relevant time period, Defendants intentionally and willfully failed to pay

  6 . overtime wages owed to Plaintiff and the other class members.

  7            47.     Defendants' failure to pay Plaintiff and the other class members overtime compensation,

  8     as required by California laws, violates the provisions of California Labor Code section 1198, and is

  9     therefore unlawful.

 10            48.     Pursuant to California Labor Code section l 194, subdivision (a), notwithstanding any

 11     agreement to work for a lesser wage, any employee receiving less than the legal minimum wage or the ·

 12     legal overtime compensation applicable to the employee is entitled to recover in a civil action the unpaid

 13     balance of the full amount of this minimum wage or overtime compensation, including interest thereon,

 14     reasonable attorneys' fees, and costs of suit.

 15            49.     Pursuant to California Labor Code section 1194, Plaintiff and the other class members

 16    are entitled to recover unpaid overtime compensation, as well as interest, costs, and attorneys' fees.

 17                                           THIRD CAUSE OF ACTION
 18                               (Violation of California Labor Code section 226. 7)
 I9                   (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)

 20            50.     Plaintiff incorporates by reference the allegations contained in paragraphs I through 49, ..

 21    and each and every part thereof with the same force and effect as though fully set forth herein.

 22            5I.     At all relevant times, the IWC Order and California Labor Code section 226.7, subdivision

 23    (a) was applicable to Plaintiff's and the other class members' employment by Defendants.

 24            52.     At all relevant times, California Labor Code section 226.7 provides that no employer shall

 25    require an employee to work during any meal or rest period mandated by an applicable order of the

 26    California IWC .

 27            53.     At all relevant times, the applicable IWC Wage Order provides that an employer may not

28     require, cause or permit an employee to work for a work period of more than five (5) hours per day without

                                                            9

                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 13 of 39 Page ID #:36




      providing the employee with a meal period of not less than thirty (30) minutes, except that if the total
  2   work period per day of the employee is no more than six (6) hours, the meal period may be waived by

  3   mutual consent of both the employer and employee.

  4           54.      During the relevant time period, Plaintiff and the other class members who were scheduled

  5   to work for a period of time no longer than six (6) hours, and who did not waive their legally-mandated

  6   meal periods by mutual consent, were required to work for periods longer than five (5) hours without an

  7   uninterrupted meal period of not less than thirty (30) minutes.

  8           55.      During the relevant time period, Plaintiff and the other class members who were scheduled
  9   to work for a period of time in excess of six (6) hours were required to work for periods longer than five

 lO   (5) hours without an uninterrupted meal period of not less than thirty (30) minutes.

 11          56.       During the relevant time period, Defendants intentionally and willfully required Plaintiff

 12   and the other class members to work during meal periods and failed to compensate Plaintiff and the other
 13   class members the full meal period premium for work perfonned during meal periods.

 14          57.       During the relevant time period, Defendants failed to pay Plaintiff and the other class

 15 · members the full meal period premium due pursuant to California Labor Code section 226.7.

 16          58.       Defendants' conduct violates applicable IWC Wage Order and California Labor Code
 17   section 226.7.

 18          59.       Pursuant to applicable IWC Wage Order and California Labor Code section 226.7

 19 . subdivision (b), Plaintiff and the other class members are entitled to recover from Defendants one

 20   additional hour of pay at the employee's regular rate ofcompensation for each work day that the meal or

 21   rest period is not provided.

 22                                        FOURTH CAUSE OF ACTION
 23                              (Violation of California Labor Code section 226.7)
 24                 (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 25          60.       Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 59,

 26   and each and every part thereof with the same force and effect as though fully set forth herein.

 27          61.       At all times herein set forth, the applicable lWC Wage Order and California Labor Code

 28   section 226.7 were applicable to Plaintiffs and the other class members' employment by Defendants.

                                                           10

                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 14 of 39 Page ID #:37




              62.      At all relevant times, California Labor Code section 226.7 provides that no employer shall

  2    require an employee to work during any rest period mandated by an applicable order of the California

  3    IWC.

  4           63.      At all relevant times, the applicable IWC Wage Order provides that "[e]very employer

  5    shall authorize and permit all employees to take rest periods, which insofar as practicable shall be in the

  6    middle of each work period" and that the "rest period time shall be based on the total hours worked daily

  7    at the rate of ten (10) minutes net rest time per four (4) hours or major fraction thereof' unless the total

  8    daily work time is less than three and one-half (3 1/2) hours.

  9           64.      During the relevant time period, Defendants required Plaintiff and other class members to

 10    work four (4) or more hours without authorizing or permitting a ten (10) minute rest period per each four

 II   (4) hour period worked.

 12           65.      During the relevant time period, Defendants willfully required Plaintiff and the other class

 13    members to work during rest periods and failed to pay Plaintiff and the other class members the full rest

 14   period premium for work performed during rest periods.

 15           66.      During the relevant time period, Defendants failed to pay Plaintiff and the other class

 16   members the full rest period premium due pursuant to California Labor Code section 226 .7

 17           67.      Defendants' conduct violates applicable lWC Wage Orders and California Labor Code

 18   section 226.7.

 19           68.      Pursuant to the applicable IWC Wage Orders and California Labor Code section 226.7,

 20   subdivision (b), Plaintiff and the other class members are entitled to recover from Defendants one

 21   additional hour of pay at the employees' regular hourly rate of compensation for each work day that the

 22   ·rest period was not provided.

 23                                          FIFTH CAUSE OF ACTION
 24                          (Violation of California Labor Code sections 201 and 202)
 25                 (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 26           69.      Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 68,

 27 . and each and every part thereof with the same force and effect as though fully set forth herein.

 28           70.      Pursuant to California Labor Code sections 201 and 202, if an employer discharges an

                                                            1I

                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 15 of 39 Page ID #:38




      employee, the wages earned and unpaid at the time of discharge are due and payable immediately, and if.

  2   an employee quits his or her employment, his or her wages shall become due and payable not later than

  3   seventy-two (72) hours thereafter, unless the employee has given seventy-two (72) hours notice of his or

  4   her intention to quit, in which case the employee is entitled to his or her wages at the time of quitting.

  5           71.     During the relevant time period, Defendants intentionally and willfully failed to pay

  6   Plaintiff and the other class members their wages, earned and unpaid, within seventy-two (72) hours of

  7   Plaintiff and the other class members leaving Defendants' employ.

  8           72.     Defendants' failure to pay Plaintiff and the other class members their wages, earned and

  9   unpaid, within seventy-two (72) hours of them leaving Defendants' employ, is in violation of California

 10   Labor Code sections 20 I and 202.

 11           73.     Pursuant to California Labor Code section 203, if an employer willfully fails to pay,

 12   without abatement or reduction, in accordance with sections 201 and 202, any wages of an employee who

 13   is discharged or who quits, the wages of the employee shall continue as a penalty from the due date thereof

 14   at the same rate until paid or until an action is commenced; but the wages shall not continue for more than

 15   thirty (30) days.

 16           74.     Plaintiff and the other class members are entitled to recover the statutory penalty for each

 17   day they were not paid, at their regular hourly rate of pay, up to thirty (30) days maximum pursuant to

 18   California Labor Code section 203.

 19                                         SIXTH CAUSE OF ACTION
 20                             (Violation of California Labor Code section 226(a))
 21                 (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 22          75.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 74,

 23   and each and every part thereof with the same force and effect as though fully set forth herein.

 24          76.     Pursuant to California Labor Code section 226, subdivision (a), every employer shall

 25   furnish each of his or her employees an accurate itemized statement in writing showing (1) gross wages

 26   earned, (2) total hours worked by the employee, (3) the number of piece-rate units earned and any

 27   applicable piece rate if the employee is paid on a piece-rate basis, (4) all deductions, provided that all

 28   deductions made on written orders of the employee may be aggregated and shown as one item, (5) net

                                                            12

                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 16 of 39 Page ID #:39




      wages earned, (6) the inclusive dates of the period for which the employee is paid, (7) the name of the

  2   employee and his or her social security number, (8) the name and address of the legal entity that is the

  3   employer, and (9) all applicable hourly rates in effect during the pay period and the corresponding number

  4   of hours worked at each hourly rate by the employee. The deductions made from payments of wages shall

  5   be recorded in ink or other indelible form, properly dated, showing the month, day, and year, and a copy

  6   of the statement or a record of the deductions shall be kept on file by the employer for at least three years

  7 . at the place of employment or at a central location within the State of California.

  8            77.    Defendants intentionally and willfully failed to provide Plaintiff and the other class

  9   members with complete and accurate wage statements.

 IO            78.    As a result of Defendants' violation of California Labor Code section 226, subdivision (a),

 11   Plaintiff and the other class members experience actual injury because it: (l) resulted in the non-payment

 12   of wages; (2) deprived Plaintiff and the class members of the information necessary to identify

 13   discrepancies in Defendant's reported data; (3) created confusion over whether they received all wages

 14   owed to them; (4) created difficulty and expense involved in reconstructing pay records; and (5) forced

 15   Plaintiff and the class member to make mathematical computations to analyze whether the wages paid in

 16   fact properly compensated them.

 17                                       SEVENTH CAUSE OF ACTION
 18                                                     (Fraud)
 19                  (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 20            79.    Plaintiff incorporates by reference the allegations contained in paragraphs l through 79,
 21
      and each and every part thereof with the same force and effect as though fully set forth herein.
 22
               80.    As alleged herein, Defendants entered into an employment contract Plaintiff and each of
 23   the class members, pursuant to which Defendants agreed to pay commissions in addition to hourly
 24
      wages.
 25
               81.   Defendants represented to Plaintiff and each of the class members that commissions will
 26
      be calculated based on the "gross profit" of individual sales. Defendants further represented that gross
 27
      profits will be calculated as the "sales proceeds" minus "actual costs." Said representations were made to
 28
      Plaintiff by Scott Biane, the General Manager of Defendants' Newhall, California location.

                                                           13

                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 17 of 39 Page ID #:40




              82.     At the time that Defendants made such representations, by and through their authorized
  2 ·· representative(s), Defendants knew that such representations were false, in that Defendants never intended

  3    to pay Plaintiff and each of the class members the total amount of commissions earned. Instead, at the
  4    time they made such representations to Plaintiff and each of the class members, Defendants intended to

  5    pay Plaintiff and each of the class members substantially less by misrepresenting the total "sales proceeds"
  6    and "actual costs" incurred in connection with each sale.

  7           83.     Subsequently, Defendants did, in fact, misrepresent the amount of "sales proceeds" and

  8   "actual costs" incurred in connection with each sale Plaintiff and each of the class members made, and as

  9   a result paid Plaintiff and each of the class members' commissions in amounts substantially less than

 10    Plaintiff and each of the class members actually earned.

 11           84.     Defendants made such misrepresentations with the express purpose and intent that Plaintiff

 12   and each of the class members rely on said misrepresentations and engage in efforts to secure sales of
 13 · Defendants' goods and services.

 14           85.     Plaintiff and each class member relied on Defendants' misrepresentations, as alleged
 15   herein, to their detriment. In reliance on said false representations, Plaintiffs engaged in efforts to and did

 16   negotiate sales of Defendants' goods and services, but were paid substantially less than the commission

 17 . they were entitled to pursuant to the parties' agreement.

 18           86.     As a direct result of Defendants' misrepresentations and fraud, as described above,

 19   Plaintiffs have suffered damages in an amount to be proven at trial.

 20           87.     At all times Defendants' misrepresentation to Plaintiff were made by their "managing

 21   agent" Scott Biane, who was the general manager of Defendants' Newhall, California location. Biane

 22   was and is Defendants' manager in charge of overseeing all of Defendants' operations at the Newhall,

 23   .California location, with the power and authority to make corporate decisions and direct corporate policy

 24   on behalf of Defendants.

 25           88.    Moreover, at all times Defendants have ratified said misrepresentations, and have engaged

 26   in a corporate policy of hiding their fraudulent conduct.        Prior to filing the instant action Plaintiff

 27   complained that she was undercompensated, and demanded an inspection of Defendants' records so that

 28   Plaintiff can personally evaluate Defendants' representations regarding actual "sales proceeds" and

                                                            14

                             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 18 of 39 Page ID #:41




      . "costs." Defendants refused and continue to refuse to provide Plaintiff with said accounting, all in an

  2    effort to conceal their misrepresentations to Plaintiff.

  3             89.    Defendants' conduct was oppressive, fraudulent and malicious, and constitutes despicable

  4    conduction in conscious disregard for Plaintiffs' rights. Therefore, Plaintiffs are entitled to an award of

  5    exemplary or punitive damages under California Civil Code section 3294.

  6                                          EIGHTH CAUSE OF ACTION
  7                                           (Negligent Misrepresentation)
  8                   (Against Defendants FREEDOMROADS, LLC and DOES l through 100)
  9             90.    Plaintiff incorporates by reference the allegations contained in paragraphs I through 90,
 10    and each and every part thereof with the same force and effect as though fully set forth herein.
 11             91.   As alleged herein, Defendants entered into an employment contract Plaintiff and each of
 12 · the class members, pursuant to which Defendants agreed to pay commissions in addition to hourly

 13   wages.
 14             92.    Defendants represented to Plaintiff and each of the class members that commissions will
 15 · be calculated based on the "gross profit" of individual sales. Defendants further represented that gross

 16   profits will be calculated as the "sales proceeds" minus "actual costs." Said representations were made to
 17   Plaintiff by Scott Biane, the General Manager of Defendants' Newhall, California location.
 18             93.   At the time that Defendants made such representations, by and through their authorized
 19   representative(s), Defendants knew or should have known that such representations were false, in that
 20   Defendants did not intend to calculate Plaintiff and each of the class members' earned commissions based
 21   on actual "sales proceeds" minus "actual costs," but rather utilizing a different formula that did not take
 22   into account the "actual" numbers.
 23             94.   Subsequently, in calculating Plaintiff and each class members' earned commissions, ·
 24   Defendants did not use the amount of actual "sales proceeds" and "actual costs," but rather used
 25 . substantially different numbers, as a result of which Defendants paid Plaintiff and each of the class

 26   members' commissions in amounts substantially less than Plaintiff and each of the class members actually
 27   earned.
 28             95.   Defendants made such representations with the knowledge and intent that Plaintiff and

                                                             15

                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 19 of 39 Page ID #:42




      each of the class members rely on said representations and engage in efforts to secure sales of Defendants'

  2   goods and services.

  3           96.      Plaintiff and each class member relied on Defendants' representations, as alleged herein,

  4   to their detriment. In reliance on said representations, Plaintiff and each of the class members engaged in

  5   efforts to and did negotiate sales of Defendants' goods and services, but were paid substantially less than

  6   the commission they were entitled to pursuant to the parties' agreement.

  7           97.      As a direct result of Defendants' representations, as described above, Plaintiff and each of

  8   the class members have suffered damages in an amount to be proven at trial.

  9           98.      At all times Defendants' representation to Plaintiff were made by their "managing agent"

 10   Scott Biane, who was the general manager of Defendants' Newhall, California location. Biane was and

 11   is Defendants' manager in charge of overseeing all of Defendants' operations at the Newhall, California

 12   location, with the power and authority to make corporate decisions and direct corporate policy on behalf

 13   of Defendants.

 14          99.       Moreover, at all times Defendants have ratified said representations, and have engaged in

 15   a corporate policy of hiding their fraudulent conduct. Prior to filing the instant action Plaintiff complained

 16   that she was undercompensated, and demanded an inspection of Defendants' records so that Plaintiff can

 17   personally evaluate Defendants' representations regarding actual "sales proceeds" and "costs."

 18   Defendants refused and continue to refuse to provide Plaintiff with said accounting, all in an effort to

 19   conceal their misrepresentations to Plaintiff.

 20                                          NINTH CAUSE OF ACTION
 21                                               (Breach of Contract)
 22                  (Against Defendants FREED0MR0ADS, LLC and DOES 1 through 100)
 23          I 00.     Plaintiff incorporates by reference the allegations contained in paragraphs 1 through 99,
 24   and each and every part thereof with the same force and effect as though fully set forth herein.
 25          101.      As alleged herein, Defendants entered into an employment contract Plaintiff and each of ·
 26   the class members, pursuant to which Defendants agreed to pay Plaintiffs commissions in exchange for
 27   Plaintiffs' sales of Defendants' goods and services .
 28          102.      Per the parties' agreement, commissions payable to Plaintiff and each of class members

                                                            16

                              CLASS ACTION COMPCAINT AND DEMAND FOR mRY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 20 of 39 Page ID #:43




       are to be calculated based on the "gross profit" of individual sales Plaintiff and each of the class members

   2   make. Per the terms of the agreement, "gross profits" are calculated as the "sales proceeds" minus "actual

   3   costs.''

   4              103.     Plaintiff and each of the class members have fulfilled all of their obligations under the

   5   agreement, in that they engaged in and negotiate sales of Defendants goods and services.

   6              l 04.    Defendants have breached the parties' agreement, by paying Plaintiff and each of the class

   7   members substantially less than the commission amounts Plaintiff and each of the class members are

   8   entitled to per the tenns of the parties' agreement.

   9              105.     Defendants have underpaid Plaintiff and each of the class members as a result of their

  IO   custom and practice of calculating the "gross profit" on each individual sale by using figures that are lower

 11    than actual "sales proceeds" and higher than "actual costs." As a result, the "gross profit" based on which

 12    Defendants calculated Plaintiff and each of the class members' earned commissions was lower than called

 13    for in the parties' agreement, with the result that the commissions paid to Plaintiff and each of the class

 14    members were lower than those actually required pursuant to the terms of the parties' agreement.

 15               106.     Defendants' conduct constitutes a breach of the parties' agreement, in that Defendants have

 16    failed to pay Plaintiff and each of the class members the full amount of commissions they were entitled to

 17    per the terms of the parties' agreement, causing Plaintiff and each of the class members substantial

 18    economic damage.

 19               I 07.    As a direct result of Defendants' conduct described above, Plaintiff and each of the cl.ass

 20    members are entitled to damages in an amount to be proven at trial.

 2.1                                             TENTH CAUSE OF ACTION
 22                                                       (Accounting)
 23                       (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 24               l 08.    Plaintiff incorporates by reference the allegations contained in paragraphs 1 through I 07
 25    and each and every part thereof with the same force and effect as though fully set forth herein.
 26               I 09.    Defendants have failed and refused to pay Plaintiff and each of the class members the total
 27 · amount of earned commissions due per the parties' employment agreement. Defendants have also failed

 28    and refuse to provide Plaintiff and each of the class members documentation relating to individuals sales,

                                                                17

                                  CLASS ACTION COMPLAfNT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 21 of 39 Page ID #:44




      including "gross proceeds" and "actual costs", from which Plaintiff and each of the class members can

  2   determine the actual amount of commissions they are owed.

  3           110.      Defendants are in sole possession of all documentation and information regarding the

  4   amount of individual sales, including "sales proceeds" and "actual costs", and thus Plaintiff and each of

  5   the class members lack the information from which to calculate the amounts they are owed b~ Defendants.

  6           11 l.     Plaintiff and each of the class members thus demand the equitable remedy of accounting,

  7   so that they can determine the amount by which they have been damaged.

  8                                       ELEVENTH CAUSE OF ACTION
  9                   (Violation of California Business & Professions Code sections 17200 et seq.)
 10                   (Against Defendants FREEDOMROADS, LLC and DOES 1 through 100)
 11           112.      Plaintiff incorporates by reference the allegations contained in paragraphs I through

 12   .111, and each and every part thereof with the same force and effect as though fully set forth herein.
 13           113.      Defendants' conduct, as alleged in this Complaint, has been, and continues to be, unfair,
 14   unlawful and harmful to Plaintiff and the other class members, and Defendants' competitors. Accordingly,
 15   Plaintiff and the other class members seek to enforce important rights affecting the public interest within
 16 · the meaning of Code of Civil Procedure section l 021.5.
 17          1 14.      Defendants' activities as alleged herein are violations of California law, and constitute

 18   unlawful business acts and practices in violation of California Business & Professions Code sections

 19   17200, et seq.
 20          115.       A violation of California Business & Professions Code sections 17200, et seq. may be

 21   predicated on the violation of any state or federal law.

 22                                             Failure to Pay Overtime
 23          116.       Defendants' failure to pay overtime in violation of the Wage Orders and California Labor

 24   Code section l 198, as alleged above, constitutes unlawful and/or unfair activity prohibited by California

 25   Business & Professions Code section 17200, et seq.

 26                                         Failing to Provide Meal Periods
 27          117.       Defendants' failure to provide legally required meal periods in violation of the Wage

 28   Orders and California Labor Code section 226.7, as alleged above, constitutes unlawful a.nd/or unfair

                                                            18

                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 22 of 39 Page ID #:45




      activity prohibited by California Business & Professions Code sections 17200, et seq.

  2                                       Failure to Provide Rest Periods
  3           118.   Defendants' failure to provide legally required rest periods in violation of the Wage Orders

  4   and California Labor Code section 226. 7, as alleged above, constitutes unlawful and/or unfair activity

  5   prohibited by California Business & Professions Code section 17200, et seq.

  6                                       Failure to Pay Minimum Wages
  7           119.   Defendants' failure to pay minimum wages in violation of the Wage Orders and California

  8   Labor Code sections 1194, 1197 and 1197.1, as alleged above, constitutes unlawful and/or unfair activity

  9 . prohibited by California Business & Professions Code sections 17200, et seq.

 IO                              Failure to Timely Pay Wages Upon Termination
 11           120.   Defendants' failure to timely pay wages upon termination in violation of California Labor

 12   Code sections 20 I and 202, as alleged above, constitutes unlawful and/or unfair activity prohibited by

 13   California Business & Professions Code sections 17200, et seq.

 14                             Failure to Timely Pay Wages During Employment
 15          12 I.   Defendants' failure to timely pay wages during employment in violation of California

 16   Labor Code section 204, as alleged above, constitutes unlawful and/or unfair activity prohibited by

 17   California Business & Professions Code sections 17200, et seq.

 18                              Failure to Provide Compliant Wage Statements
 19          122.    Defendants' failure to provide compliant wage statements in violation of California Labor

 20   Code section 226, subdivision (a), as alleged above, constitutes unlawful and/or unfair activity prohibited

 21   by California Business & Professions Code sections 17200, et seq.

 22                         Failure to Keep Complete and Accurate Payroll Records
 23          123.    Defendants' failure to keep complete and accurate payroll records in violation of California ·

 24   Labor Code section 1174, subdivision (d), as alleged above, constitutes unlawful and/or unfair activity

 25   prohibited by California Business & Professions Code sections 17200, et seq.

 26                                         Failure to Pay Commissions

27           124.    Defendants' failure to pay Plaintiffs earned wages by intentionally miscalculating the

28 · amount of commissions Plaintiffs earned during employment, as alleged above, is in violation of

                                                           19

                             CLASS ACTION COMPLAfNT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 23 of 39 Page ID #:46




      California Labor Code sections 201, 202, 203, 204 and 1194 and constitutes unlawful and/or unfair

  2   activity prohibited by California Business & Professions Code sections 17200, et seq.

  3
                                                                         r
                                                PRAYER FOR RELIEF
  4           WHEREFORE; Plaintiff, 'individually and on behalf              all other members of the general public

  5   similarly situated, jointly and severally, as follows:

  6                                                Class Certification
  7           I.      That this action be certified as a class action;

  8          2.       That Plaintiff be appointed as the representative of the Class;

  9          3.       That counsel for Plaintiff be appointed as Class Counsel; and

 10          4.       That Defendant provide to Class Counsel, immediately upon its appointment, the names

 11   and most current contact information (address and telephone numbers) of all class members.

 12                                         As to the First Cause of Action
             ,.
 13          .)   .   Thal Lhti court declare, adjudge and decree thal Defendants violated California Labor Code

 14   secliuus 1194, 1197, an<l 1197 .1 by willfully failing Lu pay minimum wages to Plaintiff and the other class

 15   members;

 16          6.       For general unpaid wages and such general and special damages as may be appropriate;

 17          7.       For statutory wage penalties pursuant to California Labor Code section 1197.1 for Plaintiff

 18   and the other class members in the amount as may be established according to proof at trial;

 19          8.       For prejudgment interest on any unpaid compensation from the date such amounts were

 20   due;

 21          9.       For reasonable attorneys' fees and costs of suit incurred herein; and

 22          10.      For liquidated damages pursuant to California Labor Code section 1194.2; and

 23          11.      For such other and further relief as the court may deem just and proper.

 24                                        As to the Second Cause of Action
 25          12.      That the court declare, adjudge and decree that Defendants violated California Labor Code

 26   section 1198 and applicable IWC Wage Orders by willfully failing to pay all overtime wages due to

 27   Plaintiff and the other class members;

 28          13.      For general unpaid wages at overtime wage rates and such general and special damages as

                                                               20

                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
     Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 24 of 39 Page ID #:47

.,


            may be appropriate;

        2          14.     For pre-judgment interest on any unpaid overtime compensation commencing from the,

        3   date such amounts were due;

        4          15.     For reasonable attorneys' fees and costs of suit incurred herein; and

        5          16.     For such other and further relief as the court may deem just and proper.

        6                                      As to the Third Cause of Action ,
       7           17.     That the colllt declare, adjudge and decree that Dcfcndant5 violated California Labor Code ,

       8    section 226.7 and applicable IWC Wage Orders by willfully failing to provide all meal periods (including.

       9    second meal periods) to Plaintiff and the other class members;

      IO           18.    That the court make an award to Plaintiff and the other class members of one (1) hour of

      11    pay at each employee's regular rate of compensation for each workday that a meal period was not

      12 · provided;

      l3           19.    For all actual, consequential, and incidental losses and damages, according to proof;

      14           20.    For premium wages pursuant to California Labor Code section 226.7, subdivision (b);

      15           21.    Por pre-judgment interest on any unpaid wugc3 from the date Guch amounts were due;

      16           22.    For reasonable attorneys' fees and costs of suit incurred herein; and

      17           23.    For such other and further relief as the court may deem just and proper.

      .18                                     As to the Fourth Cause of Action
      19           24.    That the court declare, adjudge and decree that Defendant violated California Labor Code

      20 . section 226.7 and applicable IWC Wage Orders by willfully failing to provide all rest periods to Plaintiff

      21    and the other class members;

      22           25.    That the court make an award to Plaintiff and the other class members of one (I) hour of

      23 · pay at each employee's regular rate of compensation for each workday that a rest period was not provided;

      24           26.    For all actual, consequential, and incidental losses and damages, according to proof;

      25           27.    For premium wages pursuant to California Labor Code section 226.7, subdivision (b);

      26           28.    For pre-judgment interest on any unpaid wages from the date such amounts were due;

      27           29.    For reasonable attorneys' fees and costs of suit incurred herein; and
     28 ·          30.    For such other and further relief as the court may deem just and proper.

                                                               21

                                  CLASS ACTION COMPLAfNT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 25 of 39 Page ID #:48




                                            As to the Fifth Cause of Action
  2              31.   That the court declare, adjudge and decree that Defendants violated California Labor Code.

  3   sections 201,202, and 203 by willfully failing to pay all compensation owed at the time of termination of

  4   the employment of the other class members no longer employed by Defendants;

  5              32.   For all actual, consequential, and incidental losses and damages, according to proof;

  6              33.   For statutory wage penalties pursuant to California Labor Code section 203 for the other

  7   class members who have left Defendants' employ;

  8              34.   For pre-judgment interest on any unpaid compensation from the date such amounts were

  9   due;

 IO              35.   For reasonable attorneys' fees and costs of suit incurred herein; and

 11              36.   For such other and further relief as the court may deem just and proper.
 12                                         As to the Sixth Cause of Action
 13              37.   That the court declare, adjudge and decree that Defendants violated the record keeping

 14   provisions of California Labor Code section 226, subdivision (a) and applicable IWC Wage Orders as to

 15   Plaintiff and the other class members, and willfully failed to provide accurate itemized wage statements

 16   thereto;

 17              38.   For actual, consequential and incidental losses and damages, according to proof;

 18              39.   For actual damages pursuant to California Labor Code section 226, subdivision (e);

 19          40.       For reasonable attorneys' fees and costs of suit incurred herein; and

 20          41.       For such other and further relief as the court may deem just and proper.

 21                                       As to the Seventh Cause of Action
 22          42.       For all actual, consequential, and incidental losses and damages, according to proof;

 23          43.       For punitive damages

 24          44.       For pre-judgment interest on any unpaid compensation from the date such amounts were

 25   due;

 26          45.       For reasonable attorneys' fees and costs of suit incurred herein; and

 27          46.       For such other and further relief as the court may deem just and proper.

 28

                                                            22

                              CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL'-
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 26 of 39 Page ID #:49




                                         As totheEighth Cause of Action
  2           47.    For all actual, consequential, and incidental losses and damages, according to proof;

  3           48;    For pre-judgment interest on any unpaid compensation from the date such amounts were
  4   due;

  5           49.    For reasonable attorneys' fees and costs of suit incurred herein; an

  6           50.    For such other and further relief as the court may deem just and proper.

  7                                       As to the Ninth Cause of Action
  8           51.    For all actual, consequential, and incidental losses and damages, according to proof;
  9           52:    For pre-judgment interest on any unpaid compensation from the date such amounts were
 10   due;
 11           53.    For reasonable attorneys' fees and costs of suit incurred herein; and
 12           54.    For such other and further relief as the court may deem just and proper.
 l3                                      As to the Tenth Cause of Action
 14          55.     For a full and complete accounting of all Defendants' revenues, costs and profits in
 15   connection with each sale of goods and services made by Plaintiffs.
 16                                     As to the Eleventh Cause of Action
 17          56.     That the court decree, adjudge and decree that Defendants California Business and
 18
      Professions Code sections 17200, et seq. by failing to provide Plaintiff and the other class members all
 19
      -overtime compensation due to them, failing to provide all meal and rest periods to Plaintiff and the
 20
      other class members, and failing to pay at least minimum wages to Plaintiff and the other class
 21
      members.
 22
             57.     For restitution of unpaid wages to Plaintiff and all the other class members and all pre-
 23
      judgment interest from the day such amounts were due and payable;
 24
             58.     For the appointment of a receiver to receive, manage and distribute any and all funds
 25
      disgorged from Defendants and determined to have been wrongfully acquired by Defendants as a result
·26
      of violation of California Business and Professions Code sections 17200, et seq.;
 27
             59.     For injunctive relief to ensure compliance with this section, pursuant to California
 28
      Business and Professions Code sections 17200, et seq.; and
                                                         23

                             CLASS ACTION COMPLAfNT AND DEMAND FOR JURY TRlAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 27 of 39 Page ID #:50




  1               60.     For reasonable attorneys' fees and costs of suit incurred herein; and

  2                61..   For such other and further relief as the court may deem just and proper.

  3

  4         Date: June 25, 2020                                PARRIS LAW FIRM
  5
  6
                                                               By:        _@.n- fi~.J ·
                                                                         )0hn: ~1ck~
                                                                                                            ·
  7 ';                                                               Atfcfrn~Y,:S for. Plaintiff KA MELA WOODINGS
                                                                     and the •P.iitati-v:e,Class
  8
  9

 10

 11
 12 .

 13                                                   '·

 14

 15
 16     i
        ;
 17
                                                                                                                    I I
 18

 19
 20
 21
 22 ,

 23
 24
 25

 26
 27

 28

                                                               24

                                  CLASS ACTION COMPLAINT AND DEMAND FOR JURY TR1AL



                                                                                                       •
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 28 of 39 Page ID #:51




                                            DEMAND FOR JURY TRIAL
  2            PlaintiffKAMELA WOODIN GS, on behalf of herself and all other members of the putative class,

  3     hereby demands a trial by a jury.

  4

  5     Date: June 25, 2020                              PARRIS LAW FIRM

  6

  7                                                      By:      J/:f:;rZi:fr'
  8                                                            Attorneys for Plaintiff KAMELA WOODINGS
                                                               and the Putative Class
  9

 10

 11
 12

 13
 14

 15
 16 .

 17
 18

 19

 20

 21

 22
 23

 24

 25

 26
 27
 28

                                                         25

                               CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 29 of 39 Page ID #:52




                                              VO LUNTARY EFFICIENT LITIGATION STIPULATIONS


                                                 The Early Organizational Meeting Stipulation, Discovery
                                              Resolution Stipulation, and Motions in Limine Stipulation are
    SupertorCourtofCallfornla
  , County of Loa Angeles
                                              voluntary stipulations entered into by the parties. The parties
                                              may enter into one, two, or all three of the stipulations;
        -----                                 however, they may not alter the stipulations as written,
        LACBA
        U,!lH"-'111!."-"'nt W ~\0(.1<\f!U:f   because the Court wants to ensure uniformity of application.
   Loa Angeles County
   Bar Association                            These stipulations are meant to encourage cooperation
   Litigation Section

   Los Angeles County
                                              between the parties and to assist in resolving issues in a
   Bar Association Labor and
   Employment Law Section                     manner that promotes economic case resolution and judicial
                                              efficiency.
    Giiii'll
        11 ,. .....
               t    ")-•·    t 1 .. --. jlP


                         '~..!!~                  The    following   organizations   endorse    the   goal   of
   Consumer Attorneys
   Association of Los Angeles                 promoting efficiency in litigation and ask that counsel
                                              consider using these stipulations as a voluntary way to
   I,,;,,,
    /        .
                 ~ ••.
                                              promote communications and procedures among counsel

    ~                                         and with the court to fairly resolve issues in their cases.
    ~
    . '
                                              • Los Angeles County Bar Association Litigation Section •
   Southern California
   Defense Counsel

                                                            • Los Angeles County Bar Association
                                                            Labor and Employment Law Section •
   •W•U••~•••••tr"-"""'
                 ab,.     ,,u,lu

   Association of
   Business Trial Lawyers                         • Consumer Attorneys Association of Los Angeles •

                                                        • Southern California Defense Counsel •

                                                        • Association of Business Trial Lawyers •
  California Employment
  Lawyers Association
                                                   • California Employment Lawyers Association •

          LACIV 230 (NEW)
          LASC Approved 4-11
          For Optional Use
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 30 of 39 Page ID #:53




                            Superior Court of California, County of Los Angeles

                                    ALTE.RNATIVE DISPUTE RESOLUTIO.N {ADR)
                                            INFORMATION PACKAGE

  THE PLAINTIFF MUST SERVE THIS ADR INFORMATION PACKAGE ON EACH PARTY WITII Tl-IC COMPLAINT.

 • CROSS-COMPLAINANTS must serve this ADR information Pnckagc on any new parties n;:imcd to the Jction
   with the cross-complaint.


What is ADR?
ADR helps people find solutions to their legal disputes without going to trial. The main types of ADR are negotiation,
mediation, arbitration and settlement conferences. When ADR i!; done by phone or computer, it may be c;1lled Online
Dispute Resolution (ODR). These "alternatives" to litigation and trial are described below.

Advantages.of ADR
      •     Saves Time: ADR is faster than going to trial.
      •     Saves Money: Parties can save on court costs, attorney's fees and witness fees.
      •     Keeps Control with the parties: Parties choose their ADR process and provider for voluntary ADR.
      •     Reduces stress/protects privacy: ADR is done outside the courtroom, in private offices, by phone or online.


Disadvantages.of.ADR
      •     Costs: If the parties do not resolve their dispute, they may have to pay for ADR and litigation and trial.
      •     No Public Trial: ADR does not provide a public trial or a decision by a judge or jury.


Main Types of ADR:

      1.    Negotiation: Parties often talk with each other in person, or by phone or online about resolving their case with a
            settlement agreement instead of a trial. If the parties have lawyers, they will negotiate for their clients.

      2.   Mediation: In mediation, a neutral "mediator'' listens to each person's concerns, helps them eyaluate the
           strengths and weaknesses of their case, and works with them to try to create a settlement agreement that is
           acceptable to all. Mediators do not decide the outcome. Parties may go to trial if they decide not to settle.

                       Mediation may be appropriate when the parties
                             •    want to work out a solution but need help from a neutral person.
                             •    have communication problems or strong emotions that interfere with resolution.
                       Mediation may not be appropriate when the parties
                             •    want a public trial and want a judge or jury to decide the outcome.
                             •    lack equal bargaining power or have a history of physical/emotional abuse.

                                                                                                                         LASCl
LASC CIV 271 NEW 03/19
For Mandatory Use
California Rules of Court, rule 3.221
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 31 of 39 Page ID #:54



                                         How to arrange mediation in Los Angeles County
      Mediation for civil cases is voluntary and parties may select any mediator they wish. Options include:

                 a.    The Civil Mediation Vendor Resource List
                         Parties may contact these organizations to request a "Resource list Mediation" for reduced -cost or
                                   free (for selected cases) mediation in person or with ODR (by phone or online).

                       •     JAMS, Inc.: Case Manager (213) 253-9776 mdawson@jamsadr.com
                       •     Mediation Center of Los Angeles: Case Manager: (833) 476-9145 info@mediationlA,org

                 These organizations cannot accept every case and they may decline cases at their discretion.
                    Visit wwwJaco·ur.t·.o"rgLADF(Res·{Ustfor important information and FAQs befor.e contacting them.
                    NOTE: This service is not avaflable for.famliy iaw; probate or sm'all claims. .

                 b.   Los Angeles County Dispute Resolution Programs
                      https://wdacs. lacou nty.gov/programs/ d rp/
                          • Free, day- of- trial mediations at the courthouse for small claims, unlawful detainers (evictions)
                               and, at the Stanley Mask Courthouse, limited civil. No appointment needed.
                          • Free or low-cost mediations before the day of trial for these and other case types.
                          • For ODR by phone or computer for small claims or unlawful detainer (eviction) cases-before the
                               day of trial, visit
                               httrJ:://www.lacourt.org/ division/smallcla ims/pdf/On lineDlsputeResoiutionFlyer-EngSpan: pdf

                 c.    Mediators and ADR and Bar organizations that provide mediation may be found on the internet.




      3. Arbitration: Arbitration is less formal than trial, but like trial, the parties present evidence and arguments to the
            person who decides the outcome. In "binding" arbitration, the arbitrator's decision is finali there is no right to
            trial. In "nonbinding" arbitration, any party can request a trial after the arbitrator's decision. For more
            information about arbitration, visit htt~www.courts.ca.goJ!Lprograms-adr.htm

      4.    Mandatory Settlement Conferences (MSC): MSCs are ordered by the Court and are often held close to the trial
            date. The parties and their attorneys meet with a judge or settlement officer who does not make a decision but
            assists the parties in evaluating the strengths and weaknesses of the case and in negotiating a settlement.
            For information about the Court's MSC programs for civil cases, visit: www;lacourt;org/division/civil/settlement




Los Angeles Superior Court ADR website: www.lacourt.org/division/civil/settlement
For general information and videos about ADR, visit htteJ/www.courts.ca.gov/programs-adr.htm




                                                                                                                          LASC2
LASC CIV 271 NEW 03/19
For Mandatory Use
California Rules of Court, rule 3.221
 To: 166194975211              From: (None)               06/26120 11:33 RM Page 5 of 7
      Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 32 of 39 Page ID #:55

                                                                (29/3~) 06/25/20l0 03:57:54 PH -0700




._•




                                         Cort'lpfe.lc C&e& DestgnatJon
                                     D     Oountcr        D   Jotnd&t




                                                   d. 0 L.srg@ nu~r Gd vllfn~ruiea
                                                   s. 0   Coofdinalioo with relab<ld OOIIOn$ pQndlng In ono 01 more <:«lrtll
                                                          In other rotmtk~s. OtlW:6 or counirtee. or ifl tl footlfBI 00\Jrt
                                                   f.0    $ubS1a/llil3.I postj\i«Jrnont JUdlala.l soperv!slon

                                                 b. DD nonmorlOIRtY: dfle1~rato1y or ln]IJMtive rel!of    /l.   Opun1ttva




                                              Opt-Out: Not Defined
 Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 33 of 39 Page ID #:56
                                                                                                                                            CM-010
    o1                                INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
 To Pl3intiffs and Others Filing First P3porc. If you :iro tiling a firnt paper (for example, a complaint) in a civil caco, you must
 complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
 statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
 one box tor the case t}1po th::it beet doccriboc tho coco, If tho CQGO lite both ;::i geneml and a more cpeoific type of caoe lioted in itom 1,
 check the more specific one. If the caso hnc multiple cauwc ot .:iotion. chock tho box th;:it boot indicatec tho prim:1ry cauco of action.
 To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
 sheet must be filed only with your initial p:.iper. F-ailuro to filo o oovor oheot with the firc.t paper filed in o civil co.co may oubjoct a part~';
 its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
 To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3. 740 is defined as an action for recovery of money
 ow@d in a sum stated tQ t;>e.certa!n that ic not more than $25,000, exclm;ivc of intoroct ::ind o.ttorncy'o focc, arii:iing from a tronoaction in
 which ~rG>perty, services, or money wm: acquired on credit. /\ colloctlons caoo dooc not include on action cooking tho following: (1) tort
 domagos, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
 attachment. The Identification of a case as a rule 3. 740 collections case on this form means that it will be exempt from the general
 time-for-service requirements and case management rules, unless a defendant flies a responsive pleading. A rule 3.740 collections
 case will be subject to the requirements for service and obtaining a judgment in rule 3. 740.
 To Parties in Complex C:rnos. In complex casoo only, portico muot olao UGC tho Civil Caso Cover Shoot to docignotc whether tho
 case is complex. If a plaintill believes the case is complex under rule 3.1100 of the California Ruloz of Court, thiz muct be indicated by
 completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
 complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
 plaintiff's designation, a counter-designation th:.it tho caco ii; not complox, or, if tho plaintiff ho.c mado no deoignotion, a doGignation that
 the case is complex.                                         CASE TYPES AND EXAMPLES
Auto Ton                                           Contract                                             Provisionally Complex Ctvlf litigation (Cal.
     Auto (22)-Personal Injury/Property                Breach al Con1racl/Warranly (06)                 Rules of Court Rules 3.400-3.403)
           Damage/Wrongful Death                             Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                             Contract (not unlawful detainer             Construction Delee! (10)
           case involves an uninsured                                or wrongful eviclion)                   Claims Involving Mass Tort (40)
           motorist claim subject lo                         Contracl/Warranly Breach-Seller                 Securities Litigation (28)
           arbitration, check this item                          Plaintifl (not fraud or negligence)         Environmentalrroxic Tort (30)
           instead of Auto)                                  Negligent Breach of ContracV                    Insurance Coverage Claims
Other Pl/PD/WO (Personal Injury/                                 Warran1y                                         (arising from provisionally complex
Property Damage/Wrongful Death)                             Other Breach of ContracVWarranty                      case type listed above) (41)
Tort                                                   Collec1ions (e.g., money owed, open               Enforcement of Judgment
     Asbestos (04)                                          book accounts) (09)                              Enforcemenl of Judgment (20)
          Asbestos Property Damage                          Collection Case-Seller Plaintiff                     Abstract ol Judgment (Out of
          Asbestos Personal Injury/                         Other Promissory Note/Collections                           County)
                Wrongful Death                                   Case                                            Confession of Judgment (non-
     Product Liability (not asbesros or                Insurance Coverage {not provisionally                            domestic relations)
          toxic/environmental) (24)                         complex) (18)                                        Sister State Judgment
     Medical Malpractice (45)                               Auto Subroga1ion                                     Administrative Agency Award
          Medical Malpractice-                              Other Coverage                                            {not unpaid taxes)
                Physicians & Surgeons                  Other Contract (37)                                       Petition/Certification of Entry of
          Other Professional Health Care                    Contractual Fraud                                        Judgment on Unpaid Taxes
                Malpractice                                 Other Contract Dispute                               Other Enforcemen1 of Judgment
     Other Pl/PD/WO (23)                           Real Property                                                        Case
          Premises Liability (e.g., slip               Eminent Domain/Inverse                            Miscellaneous Civil Complaint
                and fall)                                   Condemnation (14)                                RICO (27)
          Intentional Bodily Injury/PD/WO              Wrongful Eviction (33)                                Other Complaint {not specified
                                                                                                                 above) (42)
                (e.g., assault, vandalism)             Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                              Declaratory Relief Only
                                                            Writ of Possession ol Real Property                  Injunctive Relief Only (non-
                Emotional Distress                          Mortgage Foreclosure
          Negligent Infliction of                                                                                       harassment)
                                                            Quiet Title                                          Mechanics Lien
                Emotional Distress                          Other Real Property (not eminent
          Other PI/PD/WD                                                                                         Other Commercial Complaint
                                                            domain, landlord/tenant, or
                                                                                                                        Case (non-tori/non-complex)
Non-PI/PD/WD (Other) Tort                                   foreclosure)
                                                                                                                 Other Civil Complain!
    Business Tori/Unfair Business                  Unlawful Detainer
                                                                                                                       (non-tort/non-complex)
        Practice (0 7)                                 Commercial (31)
                                                                                                         Miscellaneous Civil Petition
    Civil Rights (e.g., discrimination,                Residential (32)                                      Partnership and Corporate
         false arrest) (not civil                      Drugs (38) (if the case involves illegal                  Governance (21)
          harassment) (08)                                  drugs, check this item; otherwise,               Other Pe1ition (not specified
    Defamalion (e.g., slander, libel)                       report as Commercial or Residential)                 above) (43)
           (13)                                    Judicial Review                                               Civil Harassment
   Fraud ( 16)                                         Asset Forfeiture (05)                                     Workplace Violence
   Intellectual Property ( 19)                         Petition Re : Arbitration Award (11)                      Elder/Dependent Adull
   Professional Negligence (25)                       Writ of Mandate (02)                                             Abuse
       Legal Malpractice                                    Writ-Administrative Mandamus                         Election Contest
       Other Professional Malpractice                       Writ-Mandamus on Limited Court                       Petition for Name Change
            (not medical or legal)                              Case Matier                                      Petition for Relief From Lale
    Other Non-Pl/PD/WO Tort (35)                            Writ-Other Limited Court Case                              Claim
Employment
                                                                Review                                           Other Civil Petition
   Wrongful Termina1ion (36)                          Other Judicial Review (39)
   Other Employment ( 15)                                   Review al Health Officer Order
                                                           Notice of Appeal-Labor
                                                               Commissioner Appeals
CM•0I0IRev July 1. 20071                                                                                                                     Page 2 ol 2
                                                       CIVIL CASE COVER SHEET
IU: 1001:1'1:ll:ll'I                                                            From:          (None)                                                                  06/26/20 11:34 RM                          Page 6 of 7
   Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 34 of 39 Page ID #:57

   MQ)r) i co A1vonl'j?; POT3modem4                                                                                                                131/35) 06/25/i020 04:01122 PH -0700


                                                                                 ., ,.   r

                    1
         ...:_·._:00__;~..::;IL~_;_v._1,·_r~-·                                             ;ii.,..,;~__,i.,..ng....W..,...._,or_Jd_·._ _ _ _,_:_ _....,..___· ....
                                            ___0_11-lr_oo_cli;...;-,_l_,L....(_:dl_~_,_11_c__                                                                                                   ._.T__.
                                                                                                                                                              • 1_.,:)_W._;_NU_~•_ll!i_2_·..,.o_s
                                                                                                                                                                                               ___                           _1_5_-.....9_._·_....,I.
                                                                                                                                                                                                      _.c_.·_v_2.;;;·::..,.·:•_
                                                                                                                                                                                                                          ..

                                                                         CtVIL CASE COVIR $HEIT AOOENOVM ANO
                                                                                               STAT!MiNTO,LOCATION
                              (CBRTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                            lhlt     '°' "     1s requued f!tllfw_am_e&_LO&!l_· ___~_a_1a-~~-e1-~_,____,,_ur._,e1_s_1n_u.e_L_os_A_"!'.~-~-~~~~-urt.--'--__ ]
                                                                            _,R_ute


                Step 1: After completine thti CI\IH C~se Cover Sheet (Judl(:lal Council form CM-010), find the axact <:a-~ type In
                                  Coh.Jmn A that cotre$poods to too CJJte tvpe lndltated In Hw CMI Case Co~ Aflltt?t.


                lttp 2: In Column 5                      1   check the box for the type of action that ~~t dewibes the natvre of the ca~e.


                St•P 3'.          In Column C, circle tha nwnber which a~plaln$ the rea,on for the court fifff'lg location you h,Mi
                                  c:hosen.



        ! . Claca •ctf()nt l'IIIIO! t,e ffl11d in th9 l!it.nlty W'IO&.'< Couitt,ouse, C-tntl'el Oiatrlcl.                               7 to08liqn vlh«ro pot~loner Mdet.
        :I. Pwrmkliiva tiling il1 Ul'ltral dllllrlct.                                                                                   s. locatlOA w!\oroll'I ~fon<hlntlrocpondonl !uncttona wh0ffy.
        3 l.~iwn whMe cau~ el ~i:tl<ln ero~e.                                                                                           ii Lacation wtlllrD ~r~ !JI ltlOfl!l r.il lhc, partiftll lf!ll~.
        4. Marmtory ~rllQmll lnJUl"f fill!IQ In tlOlth OistMt                                                                         10 l0ellti<:"'1 of l.¥1l3r Col'llltti&!ii,ner Ol'lice
                                                                                                                                      11 Mandatory fili1lo locati0t1 (Hu~ ( as~ - ~wful detainer, limited
        ~ Lt'leatlon v.tiere ~ r l o r ~ rli(tuired or ffllllendani 1,Gklee.
                                                                                                                                      non•t.l!lfl«oon, fiMill'd GOll!>CliOn, or p11r~11 ..I lr)fury},




                                                    A
                                    CMl C'-&!30 C•ver $heel
                                                                                                                                                m
                                                                                                                                       l)t)o~Aellon
                                                                                                                                                                                                                          -         C
                                                                                                                                                                                                                       A{J~~ Ai:aWIS •
                                        CaluQQrYHQ,                                                                                  (Chell'"~ one)                                                                     6ioo Slep 3 ~VII
                                                                                     .
                                               A'<b (22)                         •       Ai'lOO Moter Vetieftl • P('ffl)Mf llljutyfl>ropcrty Da~IIIM'r01"1$lM Ollsltl                                                  I, 4, 11

                                    Unf~d Molt.ti$! (48)                        ·•       A1110 POfl!EJnOl lnj,Jfy/P~rly OamsastMongM e>.,atn ~ Urilmall<I M ~                                                          1, 4, 11


                                                                                 0 A0070 ~~oe Pr~rty Offl~                                                                                                             t, 11
                                           Asbt'Btos(04l
                                                                                 0       A72"!1 ~be!;!~- l't!IOClfl»! trtjl.i1y1Wf1111Qflil 0.:llth                                                                    I, 11

                                      F'fQduci Limi:<lity (24)                   0       A7280 Piwust L1t111n~1 (oot asoosloa ~r tuicjc!cnvlt8fl/TIQfllal)                                                             1, 4, 11

                                                                                 Cl Al'210 M<1'1~1 M~rae(io9 • Physnlans & ~f\}<XH'I!                                                                                  I, 4, 11
                                  Mtl<tlcal MaJpr11~k11 (4'li)
                                                                                 0 A1,40 oth« Preteesienaf He.ith •MG MalP!'IAOtll.-e                                                                                  I,.-.. ll


                                                                                 •
                                                                                                                                     --
                                                                                         A7'1:JJ Promloos L!ai'irtitf (ll.!J., &liJi 11ml taU)                                                                         I, 4, 11
                                          Oiticf Jl<(lfSOO!f
                                          11¥»v Property                         0 A1'230 Jntiln1iwl 8odlly lrt1.1iy1Prof)e,ty Damo.geMl(Cllgh- 0011th ($ o..                                                         1, 4, 11
                                       l)am~e\M&~                                                   11ssa11tt,-van:l8liS!il, ~,;.)
                                             0.441'1(23)                         0 A??.?0 ln1nntioosl ~on of ~motlon31.0il;l!l!!i!                                                                                     I, "· 11
                                                                                                                                                                                                                       1, 4, 11
                                                                                 0 A7ZOO Olh8f P ~ l l/\jur'JiVroporty 011111.go/\-Vroll!,JM Death
                                                    .




          LASO C!V 109 ~v.1~/1il
                                                                             CIVIL CA.S_E COVER SHl&T AOO&NOUM                                                                                                  Looal R~ 23
          f or._Munttatory Un                                                            ANO S1'J\IIW§l1~!PCATION                                                                                                 Paoc-1 of4



                                                                                                                    Opt-M: Not Defined
Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 35 of 39 Page ID #:58

SH          T TITLC                                                                                       CASC NUMBER

Woodings v. Freedomroads, LLC d/b/a Camping World

                                      A                                                           B                                               C Applicable
                            Civil Case Cover Sheet                                          Type of Action                                     Reasons - See Step 3
                                  Category No.                                             (Check only one)                                          Above

                              Business Tort (07)         D A6029 Other Commercial/Business Tort (not fraud/breach of contract)                 1, 2, 3
      >-t
     t 0                       Civil Rights (08)         D   A6005 Civil Rights/Discrimination                                                 ·1, 2, 3
      C1' l-
      o.. .c
      o_
      ._          RI
     0...         C1'
                               Defamation (13)           D A6010 Defamation (slander/libel)                                                    1, 2, 3
     -o
     ---e
     ~
      c="-
      ::s ::s
      c           Ct              Fraud (16)             •   A6013 Fraud (no contract)                                                         1, 2, 3

      :s        ~
      "'
      ..
      C1'
     0...
                - C1'
                  en
                  RI
                         Professional Negligence (25)
                                                         D
                                                         D
                                                             A6017 Legal Malpractice

                                                             A6050 Other Professional Malpractice (not medical or legal)
                                                                                                                                               1, 2, 3
                                                                                                                                               1, 2, 3
     0
      c           E
                  RI
     zo
                                  Other (35)             D   A6025 Other Non-Personal Injury/Property Damage tort                              1, 2, 3


         -  C
            C1'
            E
                          Wrongful Termination (36)      D   A6037 Wrongful Termination                                                        1, 2, 3

          >,
          0                                              l!I A6024 Other Employment Complaint Case                                             1.~. 3
         C.                Other Employment (15)
         E                                               D   A6109 labor Commissioner Appeals                                                  10
         w

                                                         D   A6004 Breach of Rental/lease Contract (not unlawful detainer or wrongful
                                                                                                                                               2, 5
                                                                   eviction)
                         Breach of Contract/ Warranty                                                                                          2. 5
                                     (06)                D A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                               (not insurance)                                                                                                 1, 2, 5
                                                         •   A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                               1. 2, 5
                                                         •   A6028 Other Breach of Contract/Warranty (not fraud or negligence)

         ti                                              •   /\6002 Collections Case-Seller Plaintiff                                          5, 6, 11
         ~                     Collections (09)
         C
       (.)
          0                                              •   A6012 Other Promissory Note/Collections Case                                      5, 11

                                                         •   A6034 Collections Case-Purchased Debi (Charged Off Consumer Debt                  5. 6, 11
                                                                   Purchased on or after Januarv 1 2014)

                          Insurance Coverage (18)        D   A6015 Insurance Coverage (not complex)                                            1, 2, 5, 8


                                                         •   A6009 Contractual Fraud                                                           1, 2, 3, 5
                             Other Contract (37)         •   A6031 Tortious Interference                                                       1, 2, 3, 5

                                                         D A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)                 1, 2, 3,8, 9

                          Eminent Domain/Inverse
                            Condemnation (14)            •   A7300 Eminent Domain/Condemnation                Number of parcels _ _ _          2, 6
         >,
      t
         C1'
         0..               Wrongful Eviction (33)        •   A6023 Wrongful Eviction Case                                                      2. 6
       e
      0...
      iij                                                D   A6018 Mortgage Foreclosure                                                        2, 6
         C1'
      c:::                Other Real Property (26)       •   A6032 Quiet Title                                                                2,6

                                                         •   A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                        Unlawful Detainer-Commercial
                                    (31)
                                                         D   A6021   Unlawful Detainer-Commercial (not drugs or wrongful eviction)            6, 11

                        Unlawful Detainer-Residential
                                    (32)
                                                         D A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)               6, 11

                            Unlawful Detainer-
                           Post-Foreclosure (34)        •    A6020F Unlawful Detainer-Post-Foreclosure                                        2,6, 11

                        Unlawful Detainer-Drugs (38)    •    A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                        CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule      2.3
LASC CIV 109 Rev. 12/18
                                                           AND STATEMENT OF LOCATION                                                          Page     2 of 4
For Mandatory Use
 Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 36 of 39 Page ID #:59

SHORT TITLE·                                                                                            CASE NUMBER

Woodings v. Freedomroads, LLC d/b/a Camping World

                                    A                                                         B                                         C   Applicable
                         Civil Case Cover Sheet                                         Type of Action                           Reasons• See Step 3
                               Category No.                                            (Check only one)                                     Above

                          Asset Forfeiture (05)        D   A6108 Asset Forfeiture Case                                           2, 3,6


                       Petition re Arbitration (11)    D   A6115 Petition to Compel/ ConfirmNacate Arbitration                   2, 5


                                                       D A6151 Writ - Administrative Mandamus                                    2, 8
         ra
        ·c:;              Writ of Mandate (02)         D A6152 Writ - Mandamus on Limited Court Case Malter                      2
        "C
         ::J
        -,                                             D   A6153 Writ - Other Lim ited Court Case Review                         2


                       Other Judicial Review (39)      D A6150 Other Writ /Judicial Review                                       2, 8


                     AnlitrusUTrade Regulation (03)    D   A6003 AntitrusUTrade Regulation                                       1, 2, 8
         C
        ~
        ra
         a\             Construction Defect (10)       D   A6007 Construction Defect                                             1, 2, 3
        :;::;
        :::i
         ><            Claims Involving Mass Tort
         Cl>                                           D   A6006 Claims Involving Mass Tort                                      1, 2, 8
        i:i.                      (40)
         E
         0
        u               Securities Litigation (28)     D A6035 Securities Litigation Case                                        1, 2, 8
        z.
        iv                    Toxic Tort
        C
        0                                              D A6036 Toxic Tort/Environmental                                          1, 2 , 3, 8
        ·u;               Environmental (30)
        ·~            Insurance Coverage Claims
        0..                                            D   A6014 Insurance Coverage/Subrogation (complex case only)              1, 2, 5, 8
                        from Complex Case (41)


                                                       •   A6141 Sister State Judgment                                           2, 5, 11

                                                       D A6160 Abstract of Judgment                                              2,6

                             Enforcement               D A6107 Confession of Judgment (non-domestic relations)                   2, 9
                           of Judgment (20)            D A6140 Adm inistrative Agency Award (not unpaid laxes)                   2, 8

                                                       D A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax          2, 8

                                                       D A6112 Other Enforcement of Judgment Case                                2, 8 , 9
                                                                                                                                        -

                               RICO (27)               D A6033 Racketeering (RICO) Case                                          1, 2, 8
  .,,
  ::, .5
             ~
  o             ra                                     D A6030 Declaratory Relief Only                                           1, 2 , 8
  :g         i:i.
 .!!!           E         Other Complaints             D   A6040 Injunctive Relief Only (not domestic/harassment)                2, 8
 4i             0
  O          (.)      (Not Specified Above) (42)       D   A6011   Other Commercial Complaint Case (non -tort/non-<:omplex)      1, 2, 8
  "'
  ~          '>
             u                                         •   A6000 Other Civil Complaint (non-tort/non-complex)                    1, 2, 8

                        Partnership Corporation
                                                       D A6113 Partnership and Corporate Governance Case                         2, 8
                           Governance (21)

                                                       D A6121 Civil Ha rassmenl With Damages                                    2, 3, 9
  C/1         C/1
  ::J
  S! 0
             C                                        •    A6123 Workplace Harassment With Damages                               2, 3, 9
  C:;:;                                               D A6124 Elder/Dependent Adult Abuse Case With Damages                      2, 3, 9
 .!!! ~                   Other Petitions (Nol
 cu          0..
                         Specified Above) (43)        D A6190 Election Contest
  ~         ·s:                                                                                                                  2
 ~u                                                    D A6110 Petition for Change of Name/Change of Gender                      2, 7
                                                      D A6170 Petition for Relief from Late Claim Law                            2, 3, 8
                                                      D A6100 Other Civil Petition                                               2, 9




                                                      CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2 .3
LASC CIV 109 Rev. 12/18
                                                         AND STATEMENT OF LOCATION                                               Page 3 of 4
For Mandatory Use
       Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 37 of 39 Page ID #:60
,,
      SHORT TITLE                                                                                CASE NUMBER

      Woodings v. Freedomroads, LLC d/b/a Camping World


     Step 4: Statement of Reason and Address:            Check the appropriate boxes for the numbers shown under Column C for the
                 type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
                 (No address required for class action cases).

                                                                             ADDRESS:
        REASON:

         0 1.    ~   2. [ 3. [I 4. 0 5. C 6. 0 7. C 8. J 9.010. D 11.



        CITY:                                       STATE:      ZIP CODE:

        Los Angeles                                 Californi   90012


     Step 5: Certification of Assignment: I certify that this case is properly filed in the Central                                          District of
                 the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and local Rule 2.3(a)(l)(E)].




       Dated: June 25, 2020




       PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
       COMMENCE YOUR NEW COURT CASE:

            1.       Original Complaint or Petition.

            2.       If filing a Complaint, a completed Summons form for issuance by the Clerk.

            3.       Civil Case Cover Sheet, Judicial Council form CM-010.

           4.        Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev,
                     02/16).

            5.       Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.

           6.        A signed order appointing the Guardian ad Litem, JudicialC.ouncil form CIV-01 o, if the plaintiff or petitioner is a
                     minor under 18 years of age will be required by C¢urt in otderto issue a summons.

           7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
                     must be served along with the summons and complaint, or other initiating pleading in the case.




                                                  CIVIL CASE COVER SHEET ADDENDUM                                                Local Rule 2.3
      LASC CIV 109 Rev, 12/1 B
                                                     AND STATEMENT OF LOCATION                                                     Page 4 of 4
      For Mandatory Use
To: 16619497524                                    From:    (None)                                       06/26/20 11:32 AM       Page 2 of 7
  Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 38 of 39 Page ID #:61



                            SUPERIOR COURT OF CALIFORNIA
                               COUNTY OF LOS ANGELES
        ,        THOU$       .   S3:
       Spring Street Courthouse
       312 North Spring.Street LO$ Angeles, CA 90012

                             NOTICE OF CASE ASSIGNMENT                                                       ~c,,-a R. C~.l\lOO.le\•fOb I ~i:ilt<r~

                                                                                                              By:_        R NBw,,Ya'IJ       ~.11~
                                       UNLIMITED CIVlL CASE

                                                                                                     · A S ~·• •:

        V&ur tfft k asµg!l~d for aH pufll'lscs to tbe Judtrlal offl~er lndlcawd bel<Jw, 20$TCV24169

                                        IHl§i EQRM Jri m PESJ(JlYED »'.ITU TH£ SUMM()M\ AND COMPLAlrfi
                         ASSl()NF,l) JLIDGF             Ol:'.PT      ROOM p~                    A~SlGNEO JLIOC,1$               ,1,)l;P'f   RQQ~
                                                                              ii.-~·
            ~     juhu M. Berle                        6                       :~
                                                                              \~        I




            Givm IO the Pllllmi[T/Cross..('ompl11i111tntlAllom<'y of Record         Sherri A. Carter, f!xeoutive Officer/ Clerk of Court
            nn   Oe@,1)020 ,.-•-·····- ·-·~-- ··--                                          Uy ,B,_N.13-~_ryg_n                    __       , Deputy Clm
                          (!}at¢}

    1.AC1v 190 (Aev 611fl)              NOTICE OF CASFkASSIGNMBNT - UNLIMITED CML CASI
    LA~·~ov~ O§IQ8
                                                                         Opt-()Jt: Not Def ined
To: 166191197524                                     From:   (None>                                        06/26120 11 :32 AM    Page 3 of 7
   Case 2:20-cv-07072-MCS-JEM Document 1-2 Filed 08/06/20 Page 39 of 39 Page ID #:62



                                             lN8TllllCJJON~ FOR UANl>LING UNLIMITED CJYJL {4MF.B
      The following critical provisions of the C'alifomia Rule& ofC'ourt, Tide 3, Oiviaioo 7, as applkitbla in the Superior Court, are summarized
      for your uslliSluncc.

      ~~
      The Divii;ion 7 ttulc.s were effective January I, 2007. They 119Ply to aHgenerol eivil cases.




      CJIA!il,t:NGE J'O ~Gmtll;,W~i
      /\ challens~ und~r Cmfa of.Civil Pn~uru $1.-ction 170.6 must~ mude within 18 days after notice of Msignmcnt for all purpo:.&.i
      to II judge, Of' if ll party~ lt()t yet aw~oo. within       Is days oft~ fimt llf)pcarancc.
      JIMJ!: S'[AifflAJUlS
      Case!I assigned to11,.i lndc~1dunt Cah}1\Claring Courlli will be ~jeet to proolSsiog under the fuHowi:ng lime ~tundards:
      f''t'lllf Pi ·._\''I·::~'I~~(!t>
      ~~
      All con11,laints !!1,(t.11 he !leJ'Vt.'d within 60 days of fiUn8 and proof of 8'!f'Vi~ shall t,e. filed within 90 cfays.

      !JRQ.1!.M:OMPt.AIN.TB.
      Without lea,·\! of court tirnc being obtained, no c~•eomplaint may he tiled by any party after their Gnswe? is filed. Cross.
      Gomplaints sh1ill be served withifl ."1-0 ooys of the filing dute and a proof of se,-yice filed withifl 60 days of the tiling dato,

      ~I1Hb'R C.QNO:RF~,_i
     A statllll confenmoo will bo si,hedukld by Ille asllign«i l11depcitdcn1 Calendar fodgo no later thaJl 270 dsys a&r the filing of hi
     c-0mplaint Coun:iol mn~ bEl fully pr1;pared to di94US& th~ following i~ues; al1-am11tive dispute resolution, biforcafw)I], ~tfoment,
     trial dato, ltnd eltpert witllCSSCs.

     filN()J.. @\J'\IS CONlff$NCf;
     Toti Coul't wm require 1he ps11'ies to au,md II tinaJ slatus eonforenelil not more tharl 10 days bt-lfore the ooheduktd triftl date. All
     pi111ioi; $hull havo mocions in litnine, bifurcatioo motions, Klntementll of major evidentit1ry is91uts, dispositi~·it motimis, tl'(lt1es1cd
     form jury instructions, siwciol jury instnietioos, nnd spec.al Jury vc«lkt!i ti!liely ftl«J aAd SffVed prior lo the oortfercnc11. Those
     mattcl'li may be he:trd. ~d resolved at this confori.,>nco. At I.east five do'ly.s boforo thi.s eot1f11ronet.?, counwl must atse have ~xohangijd
     lists of ei.hibi!S tmd witnCS$es, and hiwe subminoo to dk:i court a brldstatcmcnt of rhc case to be read to the Jury pa,wl M required
     by Chapter Th~ of the Lo.,; Ang~I~ Suf?~Qr Court l\11les.


     ~~!:'rf!ifi      impose apprupn1wdmfotions for          faihn or refuanl eomply widl C'hnpte1• Three R\lt.9, atffllT'S ma<tit by the
                                                               th$                       to
     Coort, arid time, stondards or deadline>J ~it.<tbli~ by the C'ourt or by the Chapter Throe Kules. SUi>h sanctions 1ui'ly he oo a piiny,
     or if appropriate. on counsd fur ii party.
     TI1ls Is not I tompMe dellrtelition 9' the Dl~Moo 1 or C'haptcr Thr~ Rale!I, a1"1 adhertmce ooty ttl the ttbove provf!fons b
     thcrotftr& net o guarr.ntt•e against titt lmposftton of sanctions under Tml c·ont Dtlay Roouctton. Careful reitdh1g 1uad
     compliancu wtdl the Htusl Chapter Rutu ls l~nitJve.

     ~
      Pursuant to Local Rule 2.3, all dasa actions shall be flied flt tho Sl&Bl~y Mo.'lk Courthouse and are r.moomly as~igflt'd to a c~mp~x
     judge :u tftc d$Signatlld corriple,11 coutihouse. lf 1M ca.w 111 foun<l not to bo 11. class notion it will be returned to an lndt-pendcnt
     Calender Comtrl.)()fl\ for ull pui'J>OSl'S.

     !_!!m\'w(WtUY ~t1mp.1u ~§S'
     CasesiicJ as provisionaf ;1,omplex lllt initi30y assigned to Nie Supervilling Judg<: of ~mp lex lttigruion for detem1hu1tior; of
     compl~it status. ff ch<t case ~ dt.'l:ttl{!d to oo i::ompltll within lhe meaning of California Rules of (owt J.400 ~ seq., it will be
     riuldomly assigned to 1t c;omplcic jud~~ flt t~ dcsignoted complex courU1ouse. If Ille case is found not t-0 be cornpkll, it will be
     returned 10 an lnck:pcndertt Cill1."fldnr Courtroom for 1111 purpogea.




     LACIV 100 (Rov 61111)               NOTICE OF CASE ASSIGNM&NT - UNLIMITED OIVl1. OASE
     LASC Appr0,ted OS.106

                                                                            Opt-OUt: Not Defined
